Citation Nr: 1508074	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  05-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for myofascial pain of the right shoulder girdle muscles prior to March 28, 2008, and a rating higher than 20 percent thereafter, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in October 2009.  The matter was then remanded for additional development in April 2011, July 2012, May 2013 and August 2013.  In February 2014, the Board denied a rating higher than 10 percent prior to March 28, 2008, for the Veteran's shoulder disability.  From March 28, 2008, to June 30, 2008, a higher 20 percent rating was granted.  From July 1, 2008, a rating higher than 20 percent was denied.  These ratings were decided only on a schedular basis.  The Board remanded the issue of a higher rating on an extraschedular basis for further development, and now that issue returns to the Board for review.

This appeal has been processed through the Veterans Benefits Management System (VBMS).  Additional portions of the Veteran's records are contained in the Virtual VA system.


FINDING OF FACT

1.  Shortness of breath is associated with the Veteran's myofascial pain of the right shoulder girdle muscles, but does not result in any additional impairment in earning capacity to render the rating schedule inadequate. 

2.  Myofascial pain of the right shoulder girdle muscles does not result in frequent hospitalizations or marked interference with employment.


CONCLUSION OF LAW

The criteria for an extraschedular rating for myofascial pain of the right shoulder girdle muscles have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5021, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an August 2004 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In April 2014, the Veteran was requested to submit employment information supporting his assertion that his right shoulder disability interfered with his ability to work, as this information is pertinent to the extraschedular rating on appeal.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records and identified private treatment records from the period on appeal have been obtained and associated with the claims file.  The Veteran was also notified that he may submit employment information supporting his assertion that his right shoulder disability interfered with his occupation, but no such records have been submitted.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right shoulder disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

As noted above, the Board previously adjudicated the Veteran's claim for a higher schedular rating.  The current issue is whether an extraschedular rating is warranted.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.  Notably, in the prior decision, the Board found that neurological abnormalities in the Veteran's right upper extremity were not part of, due to, or aggravated by his service-connected right shoulder disability.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder myofascial pain with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed in the prior Board decision.  That is, the Veteran's pain, limitation of motion, stiffness, tenderness, subluxation, and infrequent dislocations are all expressly contemplated by the rating schedule.

The Veteran did report instances in which his shoulder disability caused very sharp pains when he turned a certain way, and these pains left him short of breath.  See July 2008 statement; March 2012 statement; March 2012 statement from wife; July 2012 VA treatment records.  Shortness of breath is not a manifestation contemplated by the rating schedule.  However, the record does not reflect that this symptom results in any additional impairment such that the assigned schedular ratings do not adequately compensate the overall disability picture associated with his shoulder disability.  That is, it is not apparent how this shortness of breath additionally affects earning capacity, occupational duties, or other similar functioning to a degree beyond that which is already contemplated by the assigned schedular ratings.  38 C.F.R. §§ 3.321, 4.1

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's right shoulder condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition at any point during the appeal period.  

As to employment, during a May 2011 VA examination, the Veteran reported missing 4 weeks of work in the last 12 months due to pain, medical appointments, and emergency room visits.  He also attributed this lost work to headaches, separate from his shoulder disability.  During an October 2013 VA examination, he reported missing 60 days of work in the last 12 months due to his right shoulder disability.  However, pursuant to the Board's February 2014 remand, the Veteran was notified that he should submit employment information to support these assertions of missed time from work.  To date, no such information has been submitted, and therefore marked interference with employment has not been established.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An extraschedular rating for myofascial pain of the right shoulder girdle muscles is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


